Citation Nr: 0028360	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connected disability compensation on 
an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who died in August 
1997.  The veteran served on active duty from June 1943 to 
October 1946, from September 1947 to February 1950, and from 
May 1952 to October 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 letter, in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), notified the appellant that accrued benefits 
were not available as the veteran did not waive his retired 
pay in lieu of compensation.  

The record indicates that in an August 1998 VA Form 9 
(substantive appeal) the appellant requested a hearing before 
the Board at the local VA office in conjunction with her 
appeal.  The record indicates that the appellant canceled a 
videoconference hearing which was scheduled for September 
2000, and there is no indication that she has requested that 
the hearing be rescheduled.  Accordingly, the Board finds 
that the appellant has withdrawn her request for a hearing 
and that no further action is required.  


FINDINGS OF FACT

1.  In November 1968, the veteran was granted service 
connection for residuals of semi-hemilaminectomy with 
arthritis and a 20 percent disability evaluation was assigned 
for this disability.  

2.  The veteran did not elect to receive VA service-connected 
disability compensation at any time during his lifetime.  

CONCLUSION OF LAW

The appellant is not entitled to service-connected disability 
compensation on an accrued benefits basis.  38 U.S.C.A. §§ 
5304, 5305 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.700, 
3.750, 3.751 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service-
connected disability compensation on an accrued benefits 
basis.  

Historical Background

An October 1968 retirement order indicates that the veteran 
was retired as of November 1, 1968, at which time his active 
service for retirement was 20 years, 5 months, and 17 days.  
It was noted that he was retired with compensable percentage 
of physical disability of 10 percent.  

In November 1968, service connection was granted for 
residuals of semi-hemilaminectomy of L4-L5, left, with 
arthritis, and an evaluation of 20 percent disabling was 
assigned, effective November 1, 1968.  

In December 1968, the veteran was provided with a VA Form 21- 
651 for the purpose of waiving his service department 
disability retired pay in order to receive VA compensation, 
if he so desired.  He was informed that he was entitled to 
compensation at the 20 percent rate, effective November 1, 
1968, and specific instructions were provided regarding the 
available benefits.  He was instructed to read the 
instructions prior to making a decision.  There is no 
indication in the record that the veteran elected to receive 
VA disability compensation or to waive his military retired 
pay in favor thereof.  

The record includes a December 1968 "Disallowance Disability 
or Death Claim" work sheet (VA Form 21-523), which shows 
that entitlement to service-connected compensation was denied 
and that the veteran was provided notice of his right of 
election to receive disability compensation.  

The record includes a VA Form 21-4138, which was received at 
the RO in August 1993.  The veteran indicated that in 1963, 
he had surgery for a ruptured disc at Kessler Air Force Base, 
during his active service.  He stated that he filed a claim 
with VA, and to the best of his knowledge, he was rated at 20 
percent.  According to the veteran, he never received a check 
from VA and he thought it was due to receipt of retired pay.  
He asked that he be informed what he was service-connected on 
and at what percent.  

By letter dated October 13, 1993, the veteran was notified 
that he had been evaluated as 20 percent disabling, effective 
November 1, 1968, for residuals of hemilaminectomy, left, 
with arthritis, and that his total service-connected 
evaluation was 20 percent disabling.  The veteran was 
informed that he was notified of this decision in a letter 
dated December 4, 1968, and that he did not receive payment 
because he did not elect to receive compensation benefits.  

A death certificate indicates that the veteran died on 
August [redacted], 1997, of natural causes.  

In May 1998, the appellant submitted a claim for accrued 
benefits.  She indicated that her husband was never paid 
under compensation laws for his service-connected disability 
which was rated as 20 percent disabling.  

By letter dated May 22, 1998, the RO notified the appellant 
that the veteran was 20 percent service-connected at the time 
of his death and was not receiving monetary benefits; 
however, the veteran was in receipt of military retired pay 
and did not waive his retired pay in lieu of compensation.  
The appellant was notified that therefore, there was no 
accrued benefit available and her claim must be denied.  

In a June 1998 statement, the appellant indicated her 
disagreement with the May 1998 letter and she asked for 
reconsideration of her claim for accrued benefits.  She 
submitted a copy of the August 1993 VA Form 21-4138.  It was 
the appellant's contention that this form represented a 
request from her husband that retired military pay be in lieu 
of service connection for tax purposes.  She stated that the 
veteran was never given a response and she felt that VA did 
not follow through on his request.  

In a VA Form 9 (substantive appeal) which was submitted in 
August 1998, the appellant indicated that in August 1993, her 
husband requested information regarding the status of his 
claim, and there was no response concerning this matter.  She 
requested that she be paid accrued benefits, due and unpaid, 
which consist of the tax benefit that her husband could have 
saved.  


Analysis

The issue before the Board involves the veteran's entitlement 
to receive VA service-connected disability compensation, and 
the benefits associated therewith are claimed by the 
veteran's widow on an accrued basis.  

Except to the extent that retirement pay is waived under 
other provisions of law, not more than one award of pension, 
compensation, emergency officers', regular, or reserve 
retirement pay, or initial award of naval pension granted 
after July 13, 1943, shall be made concurrently to any person 
based on such person's own service or concurrently to any 
person based on the service of any other person.  Any person 
who is receiving pay pursuant to any provision providing 
retired or retirement pay to persons in the Armed Forces and 
who would be eligible to receive pension or compensation 
under the laws administered by the VA Secretary if such 
person were not receiving such retired or retirement pay, 
shall be entitled to receive such pension or compensation 
upon the filing by such person, with the department by which 
such retired or retirement pay is paid of, a waiver of so 
much of such person's retired or retirement pay as is equal 
in amount to such pension or compensation. 38 U.S.C.A. §§ 
5304, 5305 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.700, 
3.750, 3.751 (1999).

Having reviewed the record, the Board has concluded that the 
appellant is not entitled to accrued benefits.  Specifically, 
the laws and regulations pertaining to the receipt of VA 
compensation clearly state that any person entitled to 
receive military retired pay based on service as a member of 
the Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by the VA.  The 
veteran was in receipt of military retired pay from 1968 
until the date of his death,  and there is no indication that 
he waived entitlement to military retired pay during that 
time.  As such, he was statutorily barred from receiving VA 
compensation during this period. 

The Board notes that the appellant has argued that the VA 
Form 21-4138 submitted by the veteran in August 1993, in 
which he requested information about his service-connected 
benefits, constitutes a request for waiver of military 
retired pay.  She has also stated that VA did not follow up 
or respond to his request.  However, the August 1993 VA Form 
21-4138 indicates that the veteran was merely requesting 
information regarding his service-connected disability and 
rating.  There is no indication of a desire to waive military 
retirement pay in lieu of service-connected disability 
compensation.  In addition, the record reflects that the RO 
did respond to the veteran's request, as he was informed in 
an October 1993 letter that he was not receiving payment or 
service-connected compensation because he had not elected to 
receive such benefits.  Thus, the Board has concluded that 
the August 1993 VA Form 21-4138 does not constitute a valid 
waiver of receipt of military retired pay.  There is no other 
documentation in the record which can be construed as such a 
waiver or which indicates that the veteran desired to make 
such a waiver during his lifetime.  

Thus, the record indicates that the RO recognized service 
connection for residuals of a semi-hemilaminectomy in 1968; 
however, the veteran was in receipt of military retired pay 
and he did not elect to receive service-connected 
compensation benefits at any time.  In the absence of such 
election, the veteran was never able to receive VA disability 
compensation and no monies remain due or unpaid.  As the 
veteran was prohibited from receiving military retired pay 
and service-connected compensation on a concurrent basis, the 
appellant lacks entitlement under the law to an award of 
service-connected disability benefits on an accrued basis.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in a case where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the appellant's claim 
for accrued benefits is denied.  

ORDER

Entitlement to service-connected disability compensation, 
claimed on an accrued benefits basis, is denied.  

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

